J-A03039-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TERM. OF PAR. RIGHTS TO J.N.J.P.,          :   IN THE SUPERIOR COURT OF
    A MINOR                                    :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.S., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :   No. 1206 MDA 2020

                Appeal from the Order Entered August 24, 2020
     In the Court of Common Pleas of Huntingdon County Orphans' Court at
                             No(s): OC-38-2018


BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY LAZARUS, J.:                           FILED FEBRUARY 25, 2021

     A.S. (Mother)1 appeals from the order, entered in the Court of Common

Pleas of Huntingdon County, terminating her parental rights to her minor

daughter, J.N.J.P. (Child)2 (born 7/12). After careful review, we affirm.




____________________________________________


1   Father’s case is on appeal to this Court at 1229 MDA 2020.

2 The trial court appointed Roberta Binder Heath, Esquire, as guardian ad litem
for Child. Michael M. Kipphan, Esquire, is Child’s legal counsel. See 23 Pa.C.S.
§ 2313(a) (children have statutory right to counsel in contested involuntary
termination proceedings) and In re K.R., 2018 PA Super 334 (Pa. Super. filed
Dec. 10, 2018) (en banc) but see In Re: T.S., E.S., 192 A.3d 1080, 1092
(Pa. 2018) (“[D]uring contested termination-of-parental-rights proceedings,
where there is no conflict between a child’s legal and best interests, an
attorney-guardian ad litem representing the child’s best interests can also
represent the child’s legal interests.”).
J-A03039-21




     Child has resided with A.K. and S.K. (Foster Parents) since she was seven

weeks old. Mother asked Foster Parents to take care of Child because Mother

was struggling with substance abuse.           Mother presumptively believed that

Z.P., Foster Parents’ son, was Child’s father; Z.P. and Mother were dating at

the time of Child’s birth.3        DNA testing, however, later proved that B.F.

(Father)4 was Child’s biological father.5 In a separate custody action,6 a Blair

County trial judge entered an order granting sole physical custody of Child to

Foster Parents and shared legal custody of Child to Foster Parents and Father

on December 17, 2014. The custody order permitted Father to visit with Child

every other weekend from Friday at 5:00 p.m. until Tuesday at 7:00 p.m.7
____________________________________________


3   Z.P. is named on Child’s birth certificate as her father.

4Father moved to Ohio in 2013-2014 and had not had personal contact with
Child since that time.

5According to Foster Father, B.F discovered he was Child’s natural father when
Child was approximately 10 months old. N.T. Termination Hearing, 7/8/19,
at 121.

6 Foster Parents filed a custody action in Blair County, seeking custody of
Child, against Mother and presumptive father, Z.P. Father later intervened in
the matter. N.T. Termination Hearing, 10/8/19, at 102-03. In 2018, paternal
aunt filed a petition to intervene in the custody matter, alleging abuse by
Foster Parents. Father’s Proposed Findings of Fact and Conclusions of Law,
7/8/20, at 1. That motion to intervene was denied. On April 24, 2019, the
custody case was transferred to Huntingdon County.

7 Mother was not permitted visitation with Child, as she was incarcerated at
the time the custody order was entered. Mother had been incarcerated in
2014 on felony theft and burglary charges; she was ordered to serve a



                                           -2-
J-A03039-21



    On November 20, 2018, Foster Parents8 filed petitions to involuntarily

terminate Mother’s and Father’s parental rights to Child, with the intent to

adopt Child.     See 23 Pa.C.S. § 2512(a)(3) (petition to terminate parental

rights with respect to child under 18 may be filed by “[t]he individual having

custody or standing in loco parentis to the child and who has filed a report of

intention to adopt required by section 2531 (relating to report of intention to

adopt)”); see also N.T. Termination Hearing, 7/8/19, at 18 (Foster Mother

testifying she and Foster Father intend to file petition to adopt Child); Id. at

106 (Foster Father testifying to same).9 At a termination hearing held on July

8, 2019, the court heard testimony from Foster Parents.          Foster Mother

testified that the last time Mother saw Child in person was in 2014; however,

____________________________________________


sentence of one to five years in prison. Mother was released in August of
2016; however, due to multiple parole violations (which included drug use),
she was re-incarcerated. Mother admitted she relapsed in 2017. N.T.
Termination Hearing, 10/8/19, at 82.
8 Several court documents refer to Foster Parents as Paternal Grandparents.
However, because Z.P. is not, in fact, Child’s biological father, Foster Parents
are not Child’s biological grandparents. Thus, we refer to them as Foster
Parents throughout this decision.

9 We recognize that, effective December 28, 2020, subsection 2512(b)(3) was
added to section 2512, providing that a parent-petitioner whose child was
conceived as a result of rape or incest by the other parent need no longer aver
that an adoption is presently contemplated or that a person with a present
intention to adopt exists. See 23 Pa.C.S. § 2511(b)(3); see also Act 2020-
95 (H.B. 1984), § 1, approved October 29, 2020, eff. December 28, 2020;
see also In the Interest of Z.E., 221 A.3d 260 (Pa. Super. 2019)
(memorandum per curiam) (non-precedential decision).




                                           -3-
J-A03039-21



Foster Mother also admitted that she has been ignoring Mother’s attempts to

contact her and reestablish her relationship with Child since at least October

of 2018 and, possibly, as far back as 2017. Id. at 42-47. Foster Mother

admitted that Foster Father had been convicted of the summary offenses of

harassment (2017), criminal mischief (2017), and disorderly conduct

(2013).10 Id. at 61-62. Finally, Foster Mother testified that Father had been

sending $24/week in court-ordered child support for Child since 2016 or 2017.

Id. at 85.

     On October 8, 2019, Mother and Paternal Grandmother testified at a

second termination hearing. Mother testified that she had been incarcerated

in 2015 for a drug-related offense,11 a problem she has had since she was

thirteen years old. N.T. Termination Hearing, 10/8/19, at 4-5. Specifically,

Mother testified that she is addicted to heroin and opioids, but has been sober

since February 2016, when she was released from incarceration resulting from

a parole violation, and is now a certified recovery specialist. Id. at 5-6, 14;

see supra at n.6. Mother later clarified that she had, in fact, relapsed with
____________________________________________


10Foster Mother also testified that there has been no finding against her or
her husband by Huntingdon County Children and Youth Services Agency
(CYS). N.T. Termination Hearing, 7/8/19, at 13-14. However, this testimony
was challenged at a later termination hearing when Mother recalled Foster
Parents to the stand to testify.

11 Mother also testified she had been convicted in 2015 of theft and burglary,
both felonies, and she violated her parole on this sentence which led to her
incarceration in 2016. Id. at 25.




                                           -4-
J-A03039-21



drug use in 2017, was re-incarcerated, and then released from prison in

August 2017. Id. at 82. Thus, she has been sober since 2017, not 2016.

Mother also testified she completed several drug and alcohol outpatient

programs and is currently in recovery. Id. at 11.

         Mother has a 10-month old son, R.S., who lives with her and her fiancé.

Id. at 17-18.12 Mother testified that she has tried to contact Child by using

Facebook Messenger with Z.P. and Foster Father, texting Foster Mother’s cell

phone, trying several different phone numbers through Paternal Grandmother,

and calling Foster Mother’s sister, parents, and children. Id. at 34. Mother’s

attempts to contact child began in 2016 after she was released from prison

and occurred as late as October of 2018, with the exception of a text message

she sent to Foster Mother on June 8, 2019—less than six months from the

date the termination petition was filed.         Id. at 45-46, 49.       Mother

acknowledged that Foster Mother had blocked her from texting her. Id. at

52. Mother has not had physical contact with Child since 2014. At the time

of the hearing, Mother was unemployed; her fiancé is also an unemployed

felon.

         In October of 2018, Mother filed a pro se custody petition to modify

custody in Blair County; the petition was pending at the time of the

termination hearing. On November 25, 2019, Mother filed a motion to produce

____________________________________________


12 Mother has a third child, A.S., who was adopted by a third-party and was
turning six years old the day after the October termination hearing. Id. at
19.

                                           -5-
J-A03039-21



records from Blair County Children and Youth Services Agency and Huntingdon

County Children and Youth Services Agency regarding Foster Mother.

        In the wake of the COVID-19 pandemic, the court scheduled a

videoconference termination hearing which was held on May 28, 2020. Father

and Foster Parents testified at that hearing.13 At the hearing, Mother’s counsel

brought forth records from Huntingdon County Children and Youth Services

(CYS) indicating that CYS had referred Foster Mother to services for parent

substance abuse, inappropriate discipline and mental health concerns. N.T.

Videoconference Termination Hearing, 5/28/20, at 53. Counsel and the court

noted that there was no record of dependency in any case with regard to Child

and Foster Parents. Id. at 56. Foster Mother denied any of the incidents

alleged in those records, specifically denying that she had any substance

abuse issues or that she had ever been admitted to an inpatient rehabilitation

facility.   Id. at 57.    Mother rebutted Foster Mother’s denials with a 2012

consent agreement Foster Mother had entered into with the Pennsylvania

Bureau of Profession and Occupational Affairs stating that Foster Mother does

not deny her addiction (alcohol dependence disorder), that she welcomes the

opportunity to continue her recovery under the supervision of the State Board

of Nursing, and that Foster Mother’s nursing license was indefinitely

suspended for no less than three years, but that the suspension was

immediately stayed in favor of no less than three years of probation, subject
____________________________________________


13   Mother recalled Foster Parents at this hearing. See supra at n.10.


                                           -6-
J-A03039-21



to terms including receiving treatment for her addiction. Id. at 57-60. Mother

introduced evidence that Foster Mother violated her probation by failing to

submit to alcohol testing and, thus, the stay was lifted and her license was

indefinitely suspended for no less than three years.     Id. at 63-64. Foster

Father testified at the hearing that in August of 2019, he had been charged

with driving under the influence of alcohol and was later accepted into ARD.

        Following the hearing, the court ordered the parties to submit proposed

findings of fact and conclusions of law by July 10, 2020. On June 5, 2020,

Child’s attorney filed a statement indicating that he had met twice with Child

and “[b]ased upon [his] interviews of [C]hild, it is [his] position that [Child]

does not know who [Mother] and [Father] are.”          Statement Pursuant to

Directive of the Court, 6/5/20, at 1. Additionally, counsel stated that after

observing Foster Mother and Child, they “show a well[-]bonded ‘parent’[-]child

relationship . . . [and that Child] states that [Foster Mother] is [Child’s]

mother.” Id. at 2.

     On August 24, 2020, the trial court granted Foster Parents’ petitions and

involuntarily terminated Mother’s and Father’s parental rights to Child

pursuant to sections 2511(a)(1) and (b) of the Adoption Act.14 Mother filed a

timely notice of appeal and court-ordered Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. On appeal, Mother presents the

following issues for our consideration:

____________________________________________


14   23 Pa.C.S. §§ 2101-2938.

                                           -7-
J-A03039-21


      (1)   Did the court below abuse its discretion in terminating []
            Mother’s parental rights to [] Child, when substantial
            evidence showed that [] Mother made prolonged efforts at
            reunification?

      (2)   Did the court below abuse its discretion in terminating []
            Mother’s parental rights to [] Child, when the indisputable
            evidence showed that [] Foster Parents had actively worked
            to prevent [] Mother from having any contact or relationship
            with [] Child?

      (3)   Did the court below abuse its discretion in finding that
            termination of [] Mother’s parental rights would be in []
            Child’s best interests, when substantial evidence
            demonstrated that [Foster Parents] had serious substance
            abuse, anger, and violence issues?

      (4)   Did the court below abuse its discretion in finding that
            termination of [] Mother’s parental rights would be in []
            Child’s best interests, when substantial evidence
            demonstrated that [] Mother had previously had a close and
            loving relationship with [] Child and that she has a similar
            relationship with her other children?

Mother’s Brief, at 2-3.

      We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003). Our scope of review is limited to determining whether

the trial court’s order is supported by competent evidence. Id.

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is defined
      as testimony that is so “clear, direct, weighty[,] and convincing as
      to enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.” It is well[-]
      established that a court must examine the individual
      circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence in



                                      -8-
J-A03039-21


      light of the totality of the circumstances clearly warrants
      termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child set forth in 23 Pa.C.S. § 2511(b)).

      In her first issue on appeal, Mother contends that the trial court erred

in terminating her parental rights to Child where she made “prolonged efforts

at reunification.” Mother’s Brief, at 2.

      Instantly, the trial court terminated Mother’s parental rights under

section 2511(a)(1), which states:

      General rule. — The rights of a parent in regard to a child may be
      terminated after a petition filed on any of the following grounds:

         (1) The parent by conduct continuing for a period of at least
         six months immediately preceding the filing of the petition
         either has evidenced a settled purpose of relinquishing
         parental claim to a child or has refused or failed to perform
         parental duties.

23 Pa.C.S. § 2511(a)(1). Under section 2511(a)(1), however, a trial court

should also consider the entire background of the case and not simply

      mechanically apply the six-month statutory provision. The court
      must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his [or her] . . . parental rights, to determine if the evidence,
      in light of the totality of the circumstances, clearly warrants the
      involuntary termination.



                                      -9-
J-A03039-21



In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004).

      In its memorandum accompanying the termination order, the trial court

supported its decision to terminate Mother’s and Father’s parental rights as

follows:

      [T]he issue is whether these parents or either of them have failed
      to perform parental duties with respect to [Child]. Ha[s] either
      affirmatively demonstrated parental devotion to and extended
      themselves to maintain a place of importance in the life of [Child].
      The answer[] to these questions is unequivocal. Neither parent
      did anything to establish a relationship with [Child] until years
      after their separation from [Child]. In this case[,] the factor that
      is egregious is that at all times[,] each parent had a remedy to
      assert their right as a parent since each is a defendant in an open
      custody action concerning [Child] and each could have at any time
      returned to court to claim their right to a relationship with [Child].
      [Father] has the benefit of a court order awarding him [shared]
      legal . . . custody of [Child] and yet, no affirmative action was
      taken until October [] 2018, when [Mother filed] a petition to
      modify. . . . [Foster Parents] have at all times been the parents
      of [Child] and no evidence suggested that they have failed in any
      way to provide [Child with] the “love, protection, guidance[,] and
      support” [Child] needs and deserves. [Foster Parents] have been
      and are [Child’s] parents. Therefore we will grant their petitions.

Memorandum, 8/24/20, at 22-23.         In its Rule 1925(a) opinion, the court

further explained its reasons for terminating Mother’s and Father’s parental

rights to Child:

      In this case[,] the evidence was unequivocal that each parent
      elected to absent themselves from the life of [Child] since 2012 in
      the case of [Mother] and since 2015 in the case of [Father]. At
      all times[,] either could have sought assistance from the Blair
      County Court of Common Pleas to assist in establishing a
      relationship with [Child], but it was not until October 2018 that
      [Mother] sought help. In our view, this delay defeats any
      argument that [Foster Parents] bear responsibility for the fact that
      there is no relationship between [Child] and her natural parents.
      Their conduct is the reason their parental rights were terminated.

                                     - 10 -
J-A03039-21



Rule 1925(a) Opinion, 10/6/20, at 3. Moreover, the trial court recognized that

despite the fact that Mother “improved her expectations” since her release

from prison in 2016, it does not change the fact that there was “clear,

undisputed evidence [that] established that both parents[,] for a period of

years[,] abandoned [Child].” Id. at 4. As a result, the court “gave no weight

to this evidence[,] since in the final analysis[,] neither parent took affirmative

steps toward establishing a relationship with [Child] until, in [its] view, it was

too late.” Id. at 5. Considering the entire background of this case, as we

must, In re B., N.M, supra, we agree that termination under section

2511(a)(1) is warranted where Mother did not affirmatively perform her

parental duties for years and, as a result, “failed to maintain a place of

importance in Child’s life.” Id. at 855.

      Mother next claims that Foster Parents “actively prevented [her] from

contact with . . . [Child]” and that Mother’s failure “to perform her parental

duties . . . [were] directly caused by the Foster Parents’ actively blocking [her]

efforts to have contact with . . . Child.” Mother’s Brief, at 15.

      Mother is correct in her assertion that “if the failure to perform parental

duties results from obstructive tactics, such failure is excused.” In re Baby

Boy H., 585 A.2d 1054, 1056 (Pa. Super. 1991) (citation omitted). However,

in In re Adoption by Shives, 525 A.2d 801 (Pa. Super. 1987), our Court

noted:

      The law recognizes . . . that there are situations in which a
      custodial parent has deliberately created obstacles and has[,] by
      devious means[,] erected barriers intended to impede free

                                      - 11 -
J-A03039-21


      communication and regular association between a noncustodial
      parent and his or her child. Therefore, it is incumbent upon a
      court, before it terminates the rights of a noncustodial parent, to
      consider carefully the noncustodial parent’s explanation, if any,
      for his or her apparent neglect. Only where the totality of the
      circumstances demonstrates clearly and convincingly that a
      parent has refused or failed to perform parental duties for a
      minimum period of six months may an order be entered
      terminating parental rights. In re Santelia, [] 465 A.2d 21, 23
      ([Pa. Super.] 1983). The pertinent inquiry is not the degree
      of success a parent may have had in reaching the child, but
      whether, under the circumstances, the parent has utilized
      all available resources to preserve the parent-child
      relationship. In re Adoption of Faith M., [] 501 A.2d [1105,]
      1108 [Pa. (1984)].

Id. at 803 (emphasis added). See also In re Baby Boy H., supra at 1056

(“To obtain the benefit of this excuse, a parent must exhibit reasonable

firmness in attempting to overcome the obstructive behavior.”).

      As the trial court aptly noted, Mother allowed years to elapse before

attempting to contact Child after Mother voluntarily placed Child with Foster

Parents, just weeks after Child’s birth. Moreover, while Mother may have been

incarcerated for a portion of this time, it is well-established that our courts

“are not willing to completely toll a parent’s responsibilities during his or her

incarceration.” In re Adoption of McCray, 331 A.2d 652, 655 (Pa. 1975).

Rather, a parent must “utilize[ all] those resources at his or her command

while in prison in continuing a close relationship with [C]hild.” Id. Under the

facts of this case, Mother not only failed to maintain contact with Child, but

neglected to even attempt contact for years, including failing to file any




                                     - 12 -
J-A03039-21



petition to modify custody in the parties’ custody case, and failing to send15

cards or gifts or make any phone calls to Child. Notably, Mother testified that

she “wasn’t ready” before 2016 to have contact with Child. N.T. Termination

Hearing, 10/8/19, at 118. However, our courts have held that “[p]arental

rights are not preserved . . . by waiting for a more suitable or convenient time

to perform one’s parental responsibilities while others provide the child with

his or her immediate physical or emotional needs.” Adoption by Shives,

supra at 804.      Thus, we find no merit to this issue. In re B., N.M., supra

at 856 (where father’s actions “were not proactive for most of Child’s life and

he offered insufficient excuses to explain his inaction,” termination proper

under section 2511(a)(1), despite obstacles mother placed before him).

       Mother also contends that the trial court improperly terminated her

rights to Child where “substantial evidence demonstrated that the [Foster

Parents] had serious substance abuse, anger, and violence issues.” Mother’s

Brief, at 3.

       It is well-established that “[t]he focus of the termination proceeding is

on the conduct of the parent and whether his or her conduct justifies

termination of parental rights.” In re B.L.L., 787 A.2d 1007, 1013 (Pa. Super.

2001) (emphasis added). Thus, Mother’s focus on Foster Parents’ conduct is

irrelevant to the trial court’s termination decision; rather, their suitability as

____________________________________________


15While Mother testified that she had purchased back-to-school items and
Christmas gifts for Child, she admitted she never attempted to send Child
anything. N.T. Termination Hearing, 10/8/19, at 116.

                                          - 13 -
J-A03039-21



parents would be relevant in a custody or subsequent adoption proceeding.

Moreover, Mother’s claim is disingenuous where she, herself, testified that she

thinks it is best for Child that [Child] continue to live with Foster Parents. N.T.

Termination Hearing, 10/8/19, at 79 (expressing desire for Child “to continue

to live with [Foster Parents], that [Foster Parents] allow me to speak to

[Child], get visitations of [Child], allow [Child] to know who I am, [and] allow

[Child] to know who [B.F.] is”).

        In her final claim on appeal, Mother argues that termination was

improper where she “previously had a close and loving relationship with the

Child and [] has a similar relationship with her other children.” Mother’s Brief,

at 3.

        Child’s guardian ad litem averred in an affidavit that Child is well-bonded

with Foster Parents and does not know Mother and Father as her parents.

Moreover, Child’s guardian ad litem opined that it is in the best interest of the

Child to remain with Foster Parents and to terminate Mother’s and Father’s

parental rights. Finally, as stated earlier, Child’s attorney interviewed Child

twice and noted that Child is well-bonded to Foster Parents, thinks of Foster

Mother as her natural mother, and that Child does not know who Mother is.

        Mother has not had in-person contact with Child since 2014 or 2015,

when Child was two or three years old. There was no evidence that Child

knows who Mother is, let alone that she is [Child’s] parent.          In fact, the

evidence strongly suggests the contrary.         See N.T. Termination Hearing,

10/8/19, at 33 (Q: “Did [Child] seem to recognize you? A: She seemed to

                                       - 14 -
J-A03039-21



but I still wasn’t going to ask. For me to ask [Child] do you know who I am,

not only could it traumatize her and ruin what she could have been told or

even lied to, it could have ruined her relationship with [Foster Parents] and I

wouldn’t want to do that.”).           Where Child’s guardian ad litem supports

termination of Mother’s parental rights because Mother and Father have failed

to meet Child’s needs and welfare for almost all of her life, we agree that

termination is in Child’s best interests. Thus, we find no merit to this final

issue on appeal. In re B., N.M., supra.

       Order affirmed.16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/25/2021

____________________________________________


16 Mother, herself, testified that she did not want to take Child away from
Foster Parents. N.T. Termination Hearing, 10/8/19, at 34. Perhaps the best
avenue for Mother going forward is to seek some sort of mutual agreement to
permit her to visit with Child if and when she is adopted. See 23 Pa.C.S. §
2731 (provides option for adoptive parents and birth relatives to enter into
voluntary agreement for ongoing communication or contact that “(1) is in the
best interest of the child; (2) recognizes the parties’ interests and desires for
ongoing communication or contact; (3) is appropriate given the role of the
parties in the child’s life and (4) is subject to approval by the courts.”).



                                          - 15 -